DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending in this application.  Claims 1-20 are rejected in this Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/707185 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are fully encompassed by the claims of Application No. 16/707185.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bridges et al (US 2012/0264831) (hereinafter 'Bridges) in view of Bell et al (US 2014/0342043).

Bridges discloses the sweetener composition of claim 1.  Bridges further discloses wherein the sweetener composition comprises 50% by weight of the Luo Han Guo fruit extract (para [0018], mogroside V is provided in the form of a Luo Han Guo extract... at most 95 wt % of the extract; para [0019], the weight ratio of Mogroside V to the Rebaudioside component is at least 1:1 (or 50 wt %). 
Bridges discloses sweetener composition of claim 1, wherein approximately 20-60% by weight of the Luo Han Guo fruit extract is mogroside V (para [0018], mogroside constitutes at least 50 wt % of the extract).
Bridges discloses the sweetener of claim 1, wherein the sweetener composition has a reduced aftertaste (para [0030]) relative to at least one of: the stevia leaf extract; the at least one substantially purified steviol glycoside (para [0030], 97% Rebaudioside A); the stevia leaf extract combined with the Luo Han Guo fruit extract; and the at least one substantially purified steviol glycoside combined with the Luo Han Guo fruit extract.
Regarding Claim 2, Bridges discloses sweetener composition of claim 1, wherein at least one of the stevia leaf extract, the steviol glycoside, and the Luo Han Guo Fruit extract have a natural origin (para [0021], purified and concentrated extract; i.e., no synthetic procedures are disclosed).
Regarding Claim 3, Bridges discloses the sweetener composition of claim1, wherein approximately 50-80% by weight of the steviol glycosides are Rebaudioside-A (para [0020], Rebaudioside A will constitute at least 50 wt % of the sweet steviol glycosides present).  Bridges discloses, wherein the steviol glycosides are approximately 60% by weight Rebaudioside-A (para [0020], 60 wt %).
	Regarding Claim 4, Bridges discloses the sweetener composition of claim 1, wherein the at least one substantially pure steviol glycoside comprises at least one of rebaudioside A (para [0020], 97% Rebaudioside A), rebaudioside B, rebaudioside C, rebaudioside D, rebaudioside E, rebaudioside F, 
Regarding Claim 5, Bridges discloses the sweetener composition of claim 1, wherein approximately 95-99% by weight of the at least one substantially pure steviol glycoside is Rebaudioside-A (para [0020], 97% Rebaudioside A).
Regarding Claim 6, Bridges discloses the sweetener composition of claim 1, wherein at least one substantially pure steviol glycoside is Rebaudioside-D (para [0020]). Bridges does not explicitly disclose wherein at least approximately 95% by weight of the at least one substantially pure steviol glycoside is Rebaudioside-D. Bridges further discloses (para [0020], various glycoside molecules in the extract are separated via crystallization techniques, typically using ethanol or methanol as solvent, permitting the isolation of pure Rebaudioside A, B and D.) To a person of ordinary skill in the art of formulating natural non-caloric sweeteners, it would have been obvious to substitute Rebaudioside D for Rebaudioside A in at least 95 wt % in the disclosure of Bridges, because Bridges suggests (para [0020], individual purified glycosides may then be used in combination to provide Rebaudioside components useful in the present invention).
Regarding Claim 7, Bridges discloses the sweetener composition of claim 1.  Bridges does not explicitly disclose wherein at least approximately 95% by weight of the at least one substantially pure steviol glycoside is Rebaudioside-M. However, Bell discloses (para [0006], Rebaudioside M is a potent sweetener that can be produced by extraction from Stevia rebaudiana plant leaves, optionally followed by purification to obtain either pure rebaudioside M or to increase the concentration of rebaudioside M relative to other components of the extract, such as Reb A.) Bell further discloses (para [0006], Rebaudioside M has been found to have a sweetness intensity significantly higher than Reb A, and has also been found to provide beverages and other food products with ... substantially less bitter aftertaste). To a person of ordinary skill in the art of formulating non-nutritive sweetener compositions, 
Regarding Claim 8, Bridges discloses the sweetener composition of claim 1, wherein at least one steviol glycoside is Rebaudioside-E (para [0020]). Bridges does not explicitly disclose wherein at least approximately 95% by weight of the at least one substantially pure steviol glycoside is Rebaudioside-E. Bridges further discloses (para [0020], various glycoside molecules in the extract are separated via crystallization techniques, typically using ethanol or methanol as solvent, permitting the isolation of pure Rebaudioside A, B and D). To a person of ordinary skill in the art of formulating natural non-caloric sweeteners, it would have been obvious to substitute Rebaudioside E for Rebaudioside A in at least 95 wt % in the disclosure of Bridges, because Bridges suggests (para [0020], individual purified glycosides may then be used in combination to provide Rebaudioside components useful in the present invention).
Regarding Claim 9, Bridges discloses the sweetener composition of claim 1. Bridges does not explicitly disclose the sweetener composition further comprising a flavorant. However, Bell discloses a sweetener composition further comprising a flavorant (para [0011]). To a person of ordinary skill in the art of preparing sweetener composition, it would have been obvious to add a flavorant in order to improve the taste profile, as both Bridges (para [0030]) and Bell (para [0033]) are directed to improved taste profiles in sweetened compositions.
Regarding Claim 10, Bridges discloses the sweetener composition of claim 1, further comprising a natural sweetener comprising at least one of: rebaudioside C, rebaudioside E, rebaudioside F, rebaudioside G, rebaudioside I, rebaudioside H, rebaudioside J, rebaudioside K, rebaudioside L, rebaudioside N, rebaudioside 0, dulcoside A, mogroside VI, isomogroside V, siamenoside, mogroside IV, abrusoside A, pterocaryoside A, pterocaryoside B, curculin (para [0032]), glycyrrhizic acid and its salts, 
Regarding Claim 11, Bridges discloses the sweetener composition of claim 1, further comprising an oligosaccharide (para [0034], fructose).
Regarding Claims 12-20, Bridges discloses the sweetener composition of claim 1, wherein the at least one substantially pure steviol glycoside comprises a mixture of two substantially pure steviol glycosides (para [0020], individual purified glycosides may then be used in combination to provide Rebaudioside components useful in the present invention).  Bridges discloses a sweetener comprising a mixture of two substantially pure steviol glycosides comprising Rebaudioside-A and Mogroside -V. Bridges discloses Rebaudiosides D and E.  Bell et al disclose Rebaudioside M (para [0006]).  To a person of ordinary skill in the art of formulating sweetening compositions, it would have been obvious to manipulate the amounts of Rebaudioside-A, Rebaudiosides D, M, and E and Mogroside-V in order to obtain a cost effective sweetener with a desirable taste profile.
The prior art teaches stevia leaf extract, steviol glycosides, and Luo Han guo fruit extract as conventional and well-known in the art.  In the absence of a showing of unexpected results, the selection and manipulation of known components for their art-recognized function is expected, obvious, and well-within the skill of the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411.  The examiner can normally be reached on Tuesday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
August 12, 2021